Affirmed and Memorandum Opinion filed March 26, 2009







Affirmed
and Memorandum Opinion filed March 26, 2009.
 
In The
Fourteenth Court of
Appeals
 
____________
 
NO. 14-08-00994-CR
____________
 
JONATHAN MACIAS CASTILLO, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 263rd District
Court
Harris County, Texas
Trial Court Cause No.
1140684
 

 
M E M O R A N D U M   O P I N I O N
After a
jury trial, appellant was convicted of the possession of between one and four
grams of cocaine. On October 21, 2008, the trial court sentenced appellant to
confinement for two years in the Institutional Division of the Texas Department
of Criminal Justice.  Appellant gave a written notice of appeal the same date.




On
February 12, 2009, this court ordered a hearing to determine why appellant=s counsel had not filed a brief in
this appeal.  See Tex. R. App. P.
38.8(b).  A record of the hearing was filed in this court on February
23, 2009.  The trial court=s findings of fact and conclusions of law were filed in a
supplemental clerk=s record on March 13, 2009.
The
trial court found that appellant verbally informed his counsel that he no
longer wished to pursue his appeal.  Counsel attempted to confirm appellant=s wishes in writing, but  appellant
did not respond to his requests.  The trial court found appellant no longer
desires to pursue his appeal.
On the
basis of those findings, this court has considered the appeal without briefs.  See
Tex. R. App. P. 38.8(b).  We find
no fundamental error.
Accordingly,
the judgment of the trial court is affirmed.
 
PER
CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Anderson and Seymore. 
Do not publish C Tex.
R. App. P. 47.2(b).